       Case 5:21-cv-03835-EJD Document 1 Filed 05/21/21 Page 1 of 8




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
9
10     Scott Johnson                             Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: Americans With Disabilities
       Vintners Distributors, Inc., a            Act; Unruh Civil Rights Act
14
       California Corporation
15
              Defendants.
16
17
           Plaintiff Scott Johnson complains of Vintners Distributors, Inc., a
18
     California Corporation; and alleges as follows:
19
20
21     PARTIES:
22     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
23   level C-5 quadriplegic. He cannot walk and also has significant manual
24   dexterity impairments. He uses a wheelchair for mobility and has a specially
25   equipped van.
26     2. Defendant Vintners Distributors, Inc. owned real property located at or
27   about 801 Fair Oaks Ave, Sunnyvale, California, in April 2021 and May 2021.
28     3. Defendant Vintners Distributors, Inc. owns real property located at or


                                            1

     Complaint
       Case 5:21-cv-03835-EJD Document 1 Filed 05/21/21 Page 2 of 8




1    about 801 Fair Oaks Ave, Sunnyvale, California, currently.
2      4. Defendant Vintners Distributors, Inc. owned 76 located at or about 801
3    Fair Oaks Ave, Sunnyvale, California, in April 2021 and May 2021.
4      5. Defendant Vintners Distributors, Inc. owns 76 (“Gas Station”) located
5    at or about 801 Fair Oaks Ave, Sunnyvale, California, currently.
6      6. Plaintiff does not know the true names of Defendants, their business
7    capacities, their ownership connection to the property and business, or their
8    relative responsibilities in causing the access violations herein complained of,
9    and alleges a joint venture and common enterprise by all such Defendants.
10   Plaintiff is informed and believes that each of the Defendants herein is
11   responsible in some capacity for the events herein alleged, or is a necessary
12   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
13   the true names, capacities, connections, and responsibilities of the Defendants
14   are ascertained.
15
16     JURISDICTION & VENUE:
17     7. The Court has subject matter jurisdiction over the action pursuant to 28
18   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
19   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
20     8. Pursuant to supplemental jurisdiction, an attendant and related cause
21   of action, arising from the same nucleus of operative facts and arising out of
22   the same transactions, is also brought under California’s Unruh Civil Rights
23   Act, which act expressly incorporates the Americans with Disabilities Act.
24     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
25   founded on the fact that the real property which is the subject of this action is
26   located in this district and that Plaintiff's cause of action arose in this district.
27
28


                                               2

     Complaint
       Case 5:21-cv-03835-EJD Document 1 Filed 05/21/21 Page 3 of 8




1      FACTUAL ALLEGATIONS:
2      10. Plaintiff went to the Gas Station in April 2021 with the intention to avail
3    himself of its goods or services motivated in part to determine if the
4    defendants comply with the disability access laws. Not only did Plaintiff
5    personally encounter the unlawful barriers in April 2021, but he wanted to
6    return and patronize the business several times but was specifically deterred
7    due to his actual personal knowledge of the barriers gleaned from his
8    encounter with them.
9      11. The Gas Station is a facility open to the public, a place of public
10   accommodation, and a business establishment.
11     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
12   to provide wheelchair accessible sales counters in conformance with the ADA
13   Standards as it relates to wheelchair users like the plaintiff.
14     13. The Gas Station provides sales counters to its customers but fails to
15   provide any wheelchair accessible sales counters.
16     14. One problem that plaintiff encountered was that the sales counter at the
17   Gas Station store was too high. There was no counter that was 36 inches or less
18   in height that plaintiff could use for his transactions.
19     15. Plaintiff believes that there are other features of the sales counters that
20   likely fail to comply with the ADA Standards and seeks to have fully compliant
21   sales counters for wheelchair users.
22     16. On information and belief, the defendants currently fail to provide
23   wheelchair accessible sales counters.
24     17. These barriers relate to and impact the plaintiff’s disability. Plaintiff
25   personally encountered these barriers.
26     18. As a wheelchair user, the plaintiff benefits from and is entitled to use
27   wheelchair accessible facilities. By failing to provide accessible facilities, the
28   defendants denied the plaintiff full and equal access.


                                              3

     Complaint
       Case 5:21-cv-03835-EJD Document 1 Filed 05/21/21 Page 4 of 8




1      19. The failure to provide accessible facilities created difficulty and
2    discomfort for the Plaintiff.
3      20. The defendants have failed to maintain in working and useable
4    conditions those features required to provide ready access to persons with
5    disabilities.
6      21. The barriers identified above are easily removed without much
7    difficulty or expense. They are the types of barriers identified by the
8    Department of Justice as presumably readily achievable to remove and, in fact,
9    these barriers are readily achievable to remove. Moreover, there are numerous
10   alternative accommodations that could be made to provide a greater level of
11   access if complete removal were not achievable.
12     22. Plaintiff will return to the Gas Station to avail himself of its goods or
13   services and to determine compliance with the disability access laws once it is
14   represented to him that the Gas Station and its facilities are accessible.
15   Plaintiff is currently deterred from doing so because of his knowledge of the
16   existing barriers and his uncertainty about the existence of yet other barriers
17   on the site. If the barriers are not removed, the plaintiff will face unlawful and
18   discriminatory barriers again.
19     23. Given the obvious and blatant nature of the barriers and violations
20   alleged herein, the plaintiff alleges, on information and belief, that there are
21   other violations and barriers on the site that relate to his disability. Plaintiff will
22   amend the complaint, to provide proper notice regarding the scope of this
23   lawsuit, once he conducts a site inspection. However, please be on notice that
24   the plaintiff seeks to have all barriers related to his disability remedied. See
25   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
26   encounters one barrier at a site, he can sue to have all barriers that relate to his
27   disability removed regardless of whether he personally encountered them).
28


                                               4

     Complaint
       Case 5:21-cv-03835-EJD Document 1 Filed 05/21/21 Page 5 of 8




1    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
2    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
3    Defendants.) (42 U.S.C. section 12101, et seq.)
4      24. Plaintiff re-pleads and incorporates by reference, as if fully set forth
5    again herein, the allegations contained in all prior paragraphs of this
6    complaint.
7      25. Under the ADA, it is an act of discrimination to fail to ensure that the
8    privileges, advantages, accommodations, facilities, goods and services of any
9    place of public accommodation is offered on a full and equal basis by anyone
10   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
11   § 12182(a). Discrimination is defined, inter alia, as follows:
12            a. A failure to make reasonable modifications in policies, practices,
13                or procedures, when such modifications are necessary to afford
14                goods,    services,    facilities,   privileges,    advantages,   or
15                accommodations to individuals with disabilities, unless the
16                accommodation would work a fundamental alteration of those
17                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
18            b. A failure to remove architectural barriers where such removal is
19                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
20                defined by reference to the ADA Standards.
21            c. A failure to make alterations in such a manner that, to the
22                maximum extent feasible, the altered portions of the facility are
23                readily accessible to and usable by individuals with disabilities,
24                including individuals who use wheelchairs or to ensure that, to the
25                maximum extent feasible, the path of travel to the altered area and
26                the bathrooms, telephones, and drinking fountains serving the
27                altered area, are readily accessible to and usable by individuals
28                with disabilities. 42 U.S.C. § 12183(a)(2).


                                             5

     Complaint
       Case 5:21-cv-03835-EJD Document 1 Filed 05/21/21 Page 6 of 8




1      26. When a business provides facilities such as sales or transaction counters,
2    it must provide accessible sales or transaction counters.
3      27. Here, accessible sales or transaction counters have not been provided in
4    conformance with the ADA Standards.
5      28. The Safe Harbor provisions of the 2010 Standards are not applicable
6    here because the conditions challenged in this lawsuit do not comply with the
7    1991 Standards.
8      29. A public accommodation must maintain in operable working condition
9    those features of its facilities and equipment that are required to be readily
10   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
11     30. Here, the failure to ensure that the accessible facilities were available
12   and ready to be used by the plaintiff is a violation of the law.
13
14   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
15   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
16   Code § 51-53.)
17     31. Plaintiff repleads and incorporates by reference, as if fully set forth
18   again herein, the allegations contained in all prior paragraphs of this
19   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
20   that persons with disabilities are entitled to full and equal accommodations,
21   advantages, facilities, privileges, or services in all business establishment of
22   every kind whatsoever within the jurisdiction of the State of California. Cal.
23   Civ. Code §51(b).
24     32. The Unruh Act provides that a violation of the ADA is a violation of the
25   Unruh Act. Cal. Civ. Code, § 51(f).
26     33. Defendants’ acts and omissions, as herein alleged, have violated the
27   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
28   rights to full and equal use of the accommodations, advantages, facilities,


                                              6

     Complaint
        Case 5:21-cv-03835-EJD Document 1 Filed 05/21/21 Page 7 of 8




1    privileges, or services offered.
2       34. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
3    discomfort or embarrassment for the plaintiff, the defendants are also each
4    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
5    (c).)
6       35. Although the plaintiff encountered frustration and difficulty by facing
7    discriminatory barriers, even manifesting itself with minor and fleeting
8    physical symptoms, the plaintiff does not value this very modest physical
9    personal injury greater than the amount of the statutory damages.
10
11             PRAYER:
12             Wherefore, Plaintiff prays that this Court award damages and provide
13   relief as follows:
14           1. For injunctive relief, compelling Defendants to comply with the
15   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
16   plaintiff is not invoking section 55 of the California Civil Code and is not
17   seeking injunctive relief under the Disabled Persons Act at all.
18           2. For equitable nominal damages for violation of the ADA. See
19   Uzuegbunam v. Preczewski, --- U.S. ---, 2021 WL 850106 (U.S. Mar. 8, 2021)
20   and any other equitable relief the Court sees fit to grant.
21           3. Damages under the Unruh Civil Rights Act, which provides for actual
22   damages and a statutory minimum of $4,000 for each offense.
23           4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
24   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
25
26
27
28


                                                7

     Complaint
       Case 5:21-cv-03835-EJD Document 1 Filed 05/21/21 Page 8 of 8




1    Dated: May 17, 2021          CENTER FOR DISABILITY ACCESS
2
3
                                  By: _______________________
4
                                        Amanda Seabock, Esq.
5                                       Attorney for plaintiff
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        8

     Complaint
